Citation Nr: 1756890	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  17-22 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Louis, Missouri


THE ISSUE

Entitlement to an annual clothing allowance for the 2016 clothing allowance year.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2016 decision of a Department of Veterans Affairs (VA) Medical Center, and it has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  See 38 U.S.C. § 7107(a)(2) (2012).  


FINDING OF FACT

For the 2016 clothing allowance year, the Veteran made use of a VA-provided knee brace that tends to wear out clothing.  


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance for the 2016 clothing allowance year are met.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, a veteran is entitled to an annual clothing allowance, provided that, as a result of a service-connected disability, he wears or uses a prosthetic or orthopedic appliance, which the Secretary determines tends to wear out or tear the veteran's clothing.  See 38 U.S.C. § 1162(1); 38 C.F.R. § 3.810.  As pertinent here, a veteran is entitled to a single clothing allowance if: (1) a VA examination or a hospital or examination report from a specified facility establishes that the veteran, because of service-connected disability, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing; or (2) the Under Secretary for Health or a designee certifies that the veteran, because of service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  38 C.F.R. § 3.810(a)(1).  

As set forth the VHA Handbook regarding clothing allowances, examples of items that do not tend to tear and wear clothing include hinged braces covered in fabric (metal stays covered).  See VHA Handbook 1173.15, ¶ 8(b) (effective May 14, 2015).  However, the Board is not bound by the provisions in this VHA Handbook.  Cf. 38 C.F.R. § 19.5 (2017) ("[T]he Board is not bound by Department manuals, circulars, or similar administrative issues.").  

Here, the Veteran contends that he is entitled to a clothing allowance for the 2016 year on account of a knee brace that he wears due to his service-connected left knee degenerative joint disease and calcified tendonitis (left knee disability).  The record reflects that a left Corflex wrap-around knee brace was issued to the Veteran in July 2015 and that the brace has fabric-covered hinges.  

In his October 2016 notice of disagreement, the Veteran wrote that the Velcro on his brace weakens the fabric of his pants so much that the fabric becomes transparent and develops holes.  The Veteran provided that he rotates three pairs of pants, and approximately every three months, he has to purchase new pants due to holes and other damage caused by his left knee brace.  The Veteran is competent to describe his observations regarding the impact of his left knee brace on his clothing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Board finds no reason to doubt the Veteran's assertion that his left knee brace wears out his pants and causes them to develop holes, and his account is probative as to the question of whether his left knee brace tends to wear or tear his clothing prematurely.  Although VHA Handbook 1173.15 suggests that the Veteran's brace might have been designed and manufactured to minimize wear and tear to clothing, as noted above, the provisions of the Handbook are not binding.  Moreover, based on the Veteran's competent and credible statement, the evidence is at least in relative equipoise with respect to whether his left knee brace tended to wear or tear his clothing during the relevant period on appeal.  Thus, the Veteran is entitled to a clothing allowance for 

the 2016 clothing allowance year.  See 38 U.S.C. §§ 1162, 5107; 38 C.F.R. § 3.810; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to a clothing allowance for the 2016 clothing allowance year is granted, subject to the laws and regulations governing the payment of VA compensation.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


